PER CURIAM:
On the evening of April 14, 1984, claimant was driving his 1982 Ford Mustang on Route 44 near Monitor, West Virginia. He struck a pothole which caused damage to the vehicle in the amount of $93.27. Claimant had no knowledge of how long the pothole had been in existence or whether it had been reported to respondent.
The State is neither an insurer nor a guarantor of the safety of travellers on its highways. Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For the respondent to be found liable for damages caused by a road defect of this type, the claimant must prove that the respondent had actual or constructive notice of the defect and a reasonable amount of time to take suitable corrective action. Davis vs. Dept. of Highways, 12 Ct.Cl. 31 (1977). Claimant testified that respondent had an office about a mile from the hole, and he did not understand why the hole had not been fixed. The Court finds, however, that while respondent may have had constructive notice of the pothole, claimant has not established, by a preponderance of the evidence, that respondent had sufficient time to correct the defect. The claim must therefore be denied.
Claim disallowed.